Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
En el presente caso el Tribunal de Circuito de Apelacio-nes, a través de una mayoría de los miembros del Panel compuesto por el juez Sánchez Martínez, la jueza Cotto Vives (disidente) y el juez Urgell Cuebas (ponente), dispuso en el dictamen recurrido lo siguiente:
SENTENCIA
En San Juan, Puerto Rico, a 31 de agosto de 2000.
Los demandados apelantes, Dr. Ramón Badillo Santiago, su esposa, Sra. Ada Padilla y la sociedad de gananciales com-puesta por éstos, nos solicitan que revoquemos la sentencia del Tribunal de Primera Instancia, Sala Superior de Baya-món, que ordenó la cancelación de la inscripción de su titula-ridad sobre cierto inmueble y le impuso el pago de veinte mil dólares ($20,000) en concepto de daños y perjuicios a favor de la apelada, Sra. Amparo Fuentes González, más las costas del *461litigio y cuatro mil dólares ($4,000) en concepto de honorarios de abogado.
Señalan los apelantes, entre otros, que incidió el tribunal a quo al no proveer un acomodo razonable al Dr. Badillo Santiago debido al impedimento auditivo de éste, según requerido bajo el Americans with Disabilities Act of 1990, 42 U.S.C.A. secs. 12101 et seq.
Examinados los hechos particulares del caso de autos, con-cluimos que los arreglos provistos por el tribunal no constitu-yen, en forma alguna, el acomodo razonable requerido en ley, por lo que procedemos a dejar sin efecto la sentencia apelada y ordenar se celebre nuevo juicio.
El 9 de agosto de 1995 la Sra. Amparo Fuentes González presentó una demanda contra los apelantes, solicitando que se declarase la nulidad/de la escritura de compraventa de una residencia, adquirida por estos últimos. Solicitó de los apelan-tes, además, daños y perjuicios por angustias y sufrimientos mentales. Los apelantes contestaron la demanda y presenta-ron una reconvención contra la Sra. Fuentes González.
En la vista en su fondo del caso, el tribunal a quo denegó la solicitud formal del Dr. Badillo Santiago y su esposa sobre nulidad de los procedimientos y nuevo juicio. Éstos reiteraron que no se le había concedido el acomodo razonable al Dr. Ba-dillo Santiago debido a su impedimento auditivo bajo el Americans with Disabilites [sic] Act, supra.
Inconformes con la sentencia dictada, los apelantes presen-taron ante este Foro un escrito de apelación en el cual reiteran su alegación de que no se les proveyó el acomodo razonable al cual tienen derecho en ley.1
Específicamente, señalan que el tribunal a quo cometió los siguientes errores:
“1. La negativa a proveerle al [a]pelante Ramón Badillo un acomodo razonable de acuerdo a su impedimento auditivo y ante dicha negativa, a[l] no detener y/o suspender los procedi-mientos hasta conseguir el acomodo solicitado. En la alterna-tiva, debió el Tribunal conceder la solicitud del nuevo juicio.
“2. Le violó el derecho de la [a]pelante Ada Padilla a ser escuchada y en su consecuencia se le privó de su propiedad sin el Debido Proceso de Ley. La Apelante solicitó la posposición de la continuación de la vista señalada para el 8 de septiembre de 1997, ya que episodio de alta presión le impedía participar *462en los procedimientos según la opinión de un facultativo, es-pecialista del corazón.
“3. No le permitió al Apelante presentar el testimonio del Notario Carlos L. González Alonso aún cuando éste solicitó al Tribunal un señalamiento posterior ya que compromisos previos le impedían asistir el día de la vista, 8 de septiembre de 1997. En sustitución del testimonio del Notario González Alonso el tribunal aceptó la transcripción de la deposición que se le tomó el 4 de septiembre de 1996. El tribunal de instancia ignoró por completo el contenido de la deposición y en particular el relato que hace el notario del acto del otorgamiento de la escritura número 20 de 19 de julio de 1995.
“4. El Tribunal no tomó en consideración el hecho de que la Apelada falsificó la designación de beneficiarios en EDU-COOP después de fallecida su hermana Amalia. Éste hecho junto a otros pone de manifiesto el carácter de la Apelada y una propensidad [sic] a apartarse de la verdad.
“5. Al condenar a la Apelante al pago de daños en ausen-cia de prueba y sin tomar en consideración evidencia en con-trario, que excluye la concesión de daños.”
Toda vez que el primer error fue claramente cometido por el Tribunal de Primera Instancia, el cual requiere que se revoque la sentencia y se celebre nuevo juicio, no pasaremos a discutir y resolver los restantes errores, los cuales van dirigidos a as-pectos procesales y evidenciarios.
A
Los apelantes aducen en el primer señalamiento de error que incidió el tribunal a quo al no suministrar acomodo razo-nable al Dr. Badillo Santiago para su impedimento auditivo, según provee el “Americans with Disabilites (sic) Act of 1990”, supra.
Para dilucidar los méritos del señalamiento es necesario que repasemos en detalle los hechos pertinentes a la controversia, según se desprenden de la exposición narrativa de la prueba y del expediente en apelación.
La vista en su fondo comenzó el 2 de septiembre de 1997. Luego de tomarse el juramento a los testigos, pero antes de comenzar el interrogatorio de éstos, el Ledo. José A. Rivera Valencia, representante legal de la parte demandada, indicó que el Dr. Ramón Badillo Santiago tenía problemas de audi-ción, pero que a pesar de ello, le interesaba escuchar el testimo-nio vertido en el caso.2. El Juez le indicó que no tenía proble-*463mas con que el Dr. Badillo Santiago se sentara al lado de la primera testigo, la codemandada, su esposa, para poder escu-charla desde más cerca. Exposición Narrativa de la Prueba, página 1, en adelante, (ENP pág. 1).
El Dr. Badillo Santiago fue la segunda persona en declarar en el juicio, siendo interrogado por la parte demandante como testigo hostil.3 Antes de comenzar a testificar, el Dr. Badillo Santiago formuló el siguiente pedido o aclaración, (ENP págs. 5 a 6):
“El Dr. Badillo indica que quiere hacer una aclaración. Que él no oye y que a veces habla en voz demasiado alta y le dicen “baja la voz”, que él mismo no se oye. Le pide al Ledo. Nelson Rosario [abogado de la parte demandante] que se mantenga en un solo sitio y que no se esté moviendo porque cuando éste se mueve ocho pies más allá de donde está no lo va a oír.
“Indica que entonces quedaría de parte de la corte pro-veerle un sistema de rayos infra-rojos con un ‘transmitter’ y que él tiene un ‘receiver’y entonces le pueden hablar por micró-fono y él lo oye, pero que si él se mueve de sitio a sitio se va a perder el tiempo y este es un caso bastante complejo, una cuestión de principios y éstos no se negocian. (Enfasis suplido.)
“El Juez dice ‘Bueno, basta. Del podio que se dirija la pregunta. Él tiene un problema mecánico, de que no puede oírlo si usted va caminando porque el oído de él no se ajusta.’
“DIRECTO:
“El Lie. Nelson Rosario comienza a hacer sus preguntas. Le hace dos preguntas y el Dr. Badillo indica que no oye.
“El Dr. Badillo indica que si se puede hacer la pregunta por escrito, sería perfecto.
“El Lie. Nelson Rosario le pregunta su nombre. El Dr. Ba-dillo indica que la última parte no la oyó.
“El Juez le indica al Ledo. Rosario: “Va a tener que hablar, abrir la boca, ser claro porque es evidente que tiene dificultad para escuchar’. Repite él Juez, ‘Tiene dificultad para escuchar.’” (Énfasis suplido.)
Durante el interrogatorio directo del Ledo. Rosario, el Dr. Badillo Santiago “[e]xpresó que escuchó el testimonio de su esposa [la Sra. Ada Padilla] pero que no lo pudo oír todo” (ENP pág. 7), a pesar de que, según antes indicado, se le permitió sentarse al lado de la testigo durante el interrogatorio. Más tarde, “El Juez le hizo varias preguntas que él no oyó.” (ENP pág. 9).
*464El segundo día de la vista, a mitad del testimonio de la demandante, Sra. Amparo Fuentes, surgió la siguiente inte-racción entre el Ledo. Rivera Valencia, abogado de la parte demandada y el juez. (ENP pág. 27).
“El Lie. José A. Rivera Valencia indica que quisiera pre-sentarle una preocupación. Que su cliente le ha informado que no puede escuchar bien lo que se ha dicho, el testimonio. Que él conoce de ninguna forma que tenga el Tribunal para estos casos.
“El Juez indica que se puede sentar con el abogado, si quiere, para oír mejor.
“El Lie. Rivera Valencia le dice al Dr. Badillo que si quiere se puede venir a un sitio. El Dr. Badillo expresa que anterior-mente no escuchó el testimonio déla ... (ininteligible) que ofre-cieron ellas. Que no ... (ininteligible), no va a tener una opor-tunidad ... (ininteligible). (Enfasis suplido.)
“El Lie. Rivera Valencia le pregunta dónde sería mejor al Dr. Badillo. Se escuchan comentarios (ininteligible).
“El Juez expresa que él no sabía si ha escuchado o no, pero que quería hacer constar para el registro que lo visto muy atento como si escuchara, y lo ha oído (¿visto?) hacer gesticu-laciones y aprobación y de denegación al testimonio como si estuviese entendiendo, lo cual le sorprendió porque le llamó la atención porque se había quejado de que no podía oír al licen-ciado que le estaba hablando, ni a él. Que sin embargo, con lo bajito que hablaba ella él podía notar que él aparentemente de lo que estaba observando, sí entendía. Que eso era lo único que podía decir.
“Continúa diciendo el Juez que él no está diciendo lo que él le informó. Que dice para récord lo que había observado. Que ahora que él menciona que no ha escuchado, quiere men-cionar para récord que sí, que lo ha estado observando durante todo el testimonio de los demás testigos haciendo gestos de aprobación y de denegación, tal como si estuviese entendiendo perfectamente todo lo que está diciendo, para sorpresa de él porque él había alegado que no oía bien. Y que claro ... (inin-teligible) que muchos de los testimonios han sido bien bajitos.”
Durante el segundo día de la vista la parte demandante completó la presentación de sus testigos. Para el final del se-gundo día la parte demandada estaba comenzado el interroga-torio directo del codemandado, Dr. Badillo Santiago.
Al reanudarse la vista el lunes, 8 de septiembre, pero antes de reiniciarse el interrogatorio a los testigos, el Ledo. Rivera Valencia presentó en corte abierta el siguiente planteamiento. (ENP págs. 47 a 48).
"... . Procede a relatar que desde el primer día el Dr. Ba-dillo ha alegado que no puede escuchar bien. Que pudo escu-char porque se le permitió alzar la voz. No podía escuchar la *465preguntas que le hicieron a su esposa. Que pudo entender algo cuando el Juez y los abogados hicieron preguntas en tono alto y él pudo entender algo, aún cuando tuvo dificultades para recibirlas y entenderlas, que se ha mantenido en el juicio, pero la distancia entre él y los testigos han imposibilitado su enten-dimiento en el presente caso. Ha afectado su comunicación con los abogados. Que el día 3 de septiembre de 19977 [sic] solici-taron al Tribunal que indicara si existía alguna forma de so-lucionar el problema. El Tribunal indicó que desconocía e in-formó, indicó en el récord que había notado al demandado gesticulando lo que pasaba en el juicio. Que el Dr. Badillo trata de prestar atención para poder entender lo que dicen los testigos, pero que eso no indica que esté recibiendo los mensa-jes, que a veces reacciona al comportamiento no verbalizado de las partes, aunque no percibe el mensaje verbal, y que a veces hace gestos porque está pensando en otras cosas.
“Dice que expresamente rechaza cualquier afirmación que pueda ser interpretada como que está fingiendo no oír, y en-tiende que se están afectando sus derechos en el juicio al ig-norar su impedimento auditivo. Para aclarar este aspecto, se sometió el 6 de septiembre a un examen auditivo con la audió-loga clínica, que confirma que el demandado necesita que le hablen a no más de cuatro pies de distancia, aún cuando está usando “otoamplífonos” y que se utilice labio lectura. Que de tal evaluación se desprende que el demandado no ha podido entender la mayoría del presente juicio y se acompañó copia del resultado de la evaluación y de las pruebas practicadas. Que se están afectando su derecho constitucional a la Confron-tación de la Constitución de los Estados Unidos de América y de Puerto Rico. Que bajo la ley ADA, Ley de Americanos con Impedimentos, toda entidad pública o privada, incluyendo la Administración de Tribunales, hay que hacer un acomodo ra-zonable, que no represente una carga injusta, para que los ciudadanos con incapacidad puedan tener igual oportunidad de acceso a servicios públicos, y a limitar aquellos impedimen-tos que puedan resultar, ser discriminatorios, o tener un efecto discriminatorio. Que entienden que las facilidades del Tribunal no están preparadas para bregar con problemas de perso-nas con comunicación auditiva para que puedan escuchar lo que dicen las personas, y tampoco se le da a la persona un equipo amplificador del sonido, o una transcripción de lo de-clarado, para él poder entender lo que se dice aquí. Que en otros estados se brinda tal servicio. Que Ia realidad es que no ha podido entender la mayoría del juicio. Se solicitó que se anulara el juicio, y se hiciera un señalamiento para nuevo juicio. Se solicitó que la administración de Tribunales le pro-vea algún acomodo razonable a su impedimento y de no con-cederse entenderían que se estaría violando el debido proceso *466de ley, la igual protección de las leyes, la cláusula sobre inmu-nidad y privilegios a los ciudadanos no residentes en Puerto Rico, al igual que las disposiciones constitucionales mencionadas.
“El Juez indica que la moción ha sido radicada en esos momentos y que antes de resolverla se decretaría un breve receso.”
La referida moción señala, en esencia, que el codemandado solicitó desde el primer día el acomodo respecto a su impedi-mento auditivo; que él se mantuvo presente en el juicio, pero que la distancia entre él, los testigos y los abogados imposibi-litaron el entendimiento de lo vertido por éstos, lo que a su vez afectó adversamente la comunicación con su representante legal. En ésta aduce también, que bajo el Americans With Disabilities Act of 1990, 42 U.S.C.A. secs. 12101 et seq, toda en-tidad pública tiene la obligación de proveer un acomodo razo-nable a los auditivamente impedidos para que éstos tengan igual acceso a los servicios públicos. Señala en su escrito, que no se le proveyó el equipo que le permita oír o entender los procedimientos, u oportuna transcripción de lo declarado tal como por medio de nn equipo “close-captioned”. Indicó que él estaba dispuesto a pagar el costo razonable de dichos servicios. Finalmente, aduce que ante la realidad de que no se le había provisto el acomodo razonable, procedía que se anu-lase el juicio y se señale una nueva vista para que la Adminis-tración de los Tribunales le provea un acomodo razonable para su impedimento auditivo.
La moción fue acompañada con el informe del audiólogo clí-nico, el cual incluye los datos técnicos sobre las pruebas efectuadas. El audiólogo indicó, que “[ejsta dificultad en la discriminación del habla dificulta el entender [el] habla aún con el uso de otoamplífonos, por lo cual el paciente necesita que le hablen de cerca a una distancia no mas lejos de cuatro (4’) pies y utilizar labio lectura.” (Enfasis suplido.)
Al reanudarse la vista el Juez emitió las siguientes directri-ces y resolvió en corte abierta la moción, (ENP págs. 49 y 50.)
“[El Juez le indicó al alguacil] que se le provea al señor Badillo un asiento para que él se siente dentro de la sala donde pueda oír. El Alguacil procede a buscar un sitio. El Juez le indica que Badillo se puede mover en la sala a donde pueda escuchar libremente, que no hay problemas con el Tribunal. Que si no oye que puede levantarse, que si quiere que se repita algo, que se lo diga a él y él da órdenes.4
*467“El Tribunal le indica que al Lie.. Resario que continúe con su exposición. Indica que lo único sería lo de justicia sustancial. Indica que él tiene dos abogados que lo representan. Que la demanda se radicó en el 1995 y ya para esa fecha el señor era sordo, o tenía problemas auditivos. Que debieron radicar una Moción con suficiente anticipación al juicio. Que sería una violación al derecho de la demandante.
“El Juez expresa que ha estudiado bien la Moción de Nuevo Juicio. Indica que no le asiste la razón. Que el Tribunal le proveyó el acomodo razonable consistente en que le interro-gara el abogado de la parte demandante desde un mismo lu-gar, cerca de él. Que posterior a eso no se volvió a solicitar del Tribunal una medida similar, por lo que no se proveyó, no solicitó el mismo. El otro acomodo fue permitirle sentarse en el primer banquillo izquierdo de la sala, cerca de donde se sien-tan los testigos a declarar, a unos diez o doce pies. De esta forma renunció a su derecho a estar sentado al lado de su abogado. Que ahora acaban de ordenar que se le provea una silla con ruedas para que éste se acomode donde entienda que puede oír mejor y si no entiende, que haga una señal. Indica el Tribunal que le llamó la atención que al estar sentado de diez a doce pies estuvo muy atento a la declaración de todos los testigos, y respondió instantáneamente de manera corporal y parcial al contenido de dichos testimonios con gesticulaciones y movimientos, incluyendo cambios de color en su semblante. Además de otros tipos de conducta. Finalmente el Tribunal entiende que de haberle asistido la razón el derecho fue renun-ciado por su propia conducta o no haber sido reclamado oportunamente.
“Se continuó con los procedimientos.
“El Lie. Rivera Valencia hace una observación de algo que se dijo el último día sobre las órdenes del Tribunal.
“El Lie. Rivera Valencia informa que ha conversado con su cliente y que él entiende que no debe continuar el directo que se estaba llevando a cabo, que él no va a continuar declarando.(Énfasis suplido.)”
En resumen, desde el mismo comienzo de la vista el Dr. Badillo Santiago indicó que tenía problemas auditivos, pero que le interesaba escuchar los testimonios vertidos en el caso. Al declarar el Dr. Badillo Santiago, reiteró personalmente su solicitud, indicando que “quedaría de parte de la corte pro-veerle un sistema de rayos infrarrojos con un ‘transmitter’ ”. El segundo y tercer día de la vista, personalmente y a través de su abogado, continuó solicitando “acomodo razonable”. Ante, lo que desde su perspectiva fueron acomodos inadecua-dos ofrecidos por el tribunal, al tercer día presentó una ex-tensa moción, reclamando expresamente sus derechos bajo el Americans with Disabilities Act y el debido proceso de ley. Fi-*468nalmente, ante la inatención o incapacidad del tribunal para proporcionar el acomodo razonable solicitado, el Dr. Badillo Santiago rehusó continuar declarando a su favor.
B
Los reclamos del Dr. Badillo Santiago para que se le prove-yese acomodo razonable están fundamentados, entre otros, en lo provisto por el estatuto federal “Americans With Disabilities Act of 1990”, 42 U.S.C.A. secs. 12101 et seq., en adelante “ADA”. El propósito de dicho estatuto está plasmado en el in-ciso (b) de su primera sección, 42 U.S.C.A. sec. 12101(b), como sigue:
“See. 12101. Findings and purposes
“(a) ....
“(b) Purpose
“It is the purpose of this chapter—
“(1) to provide a clear and comprehensible national mandate for the elimination of discrimination against individuals with disabilities;
“(2) to provide clear, strong, consistent, enforceable standards addressing discrimination against individuals with disabilities;
“(3) to ensure that the Federal Government plays a central role in enforcing the standards established in this chapter on behalf of individuals with disabilities; and
“(4) to invoke the sweep of congressional authority, including the power to enforce the fourteenth amendment and to regulate commerce, in order to address the major areas of discrimination faced day-to-day by people with disabilities.”
En vista de la naturaleza remedial de la Ley ADA, la cual es un estatuto diseñado para eliminar el discrimen contra las per-sonas con impedimentos en todas las esferas de la sociedad, éste se ha de interpretar liberalmente para que se logren sus propósitos. Kinney v. Yerusalim, 812 F. Supp. 547, (E.D. Pa. 1993), aff’d 9 F.3d 1067 (3rd Cir. 1993), cert. denied 114 S. Ct. 1545, 128 L.Ed. 2d 196 (1994).
Las disposiciones de ADA son directamente aplicables a Puerto Rico por disposición expresa del Congreso. 42 U.S.C.A. sec. 12102(3).5
La Ley ADA consiste de una parte general y cuatro subcapítulos. De éstos, el Subcapítulo I reglamenta los aspec-tos de empleo y el Subcapítulo II cubre los servicios públicos *469provistos por los gobiernos estatales y municipales, inclu-yendo sus departamentos, agencias y otras instrumentalida-des, 42 U.S.C.A. see. 12131. El Subcapítulo II establece como norma central lo siguiente:
“See. 12132 Discrimination
“Subject to the provisions of this subchapter, no qualified individual with a disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.”
Éste provee las siguientes dos definiciones para delimitar el contenido de la frase “qualified individual with a disability”, en cuanto a los servicios provistos por los gobiernos estatales y municipales.6
“Séc. 12102. Definitions
“As used in this chapter:
“(1) Auxiliary aids and services
“The term ‘auxiliary aids and services’ includes—
“(A) qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments;
“(B) qualified readers, taped texts, or other effective methods of making visually delivered materials available to individuals with visual impairments;
“(C) acquisition or modification of equipment or devices; and
“(D) other similar services and actions.
“Sec. 12131. Definition
“As used in this subchapter:
“(1) ....
“(2) Qualified individual with a disability
“The term ‘qualified individual with a disability’ means an individual with a disability who, with or without reasonable modifications to rules, policies, or practices, the removal of architectural, communication, or transportation barriers, or the provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt of services or the participation in programs or activities provided by a public entity.” (Énfasis suplido.)
Finalmente, en 42 U.S.C.A. sec. 12134 el Congreso proveyó para que el Procurador General de los Estados Unidos pro-mulgara un reglamento que implementaSe el Subcapítulo II de ADA. Éste, al cual nos referiremos en adelante .como el “Reglamento”, se tituló: “Part 35 — Nondiscrimination on the *470Basis of Disability in State and Local Government Services”. El mismo fue efectivo el 26 de enero de 1992 y ha sido codifi-cado como 28 CFR Part 35. La sección 28 CFR sec. 35.104 amplió el listado de “auxiliary aids and services”, de forma que ahora dicho término incluye, entre otros, los siguientes:
“(1) Qualified interpreters, notetakers, transcription services, written materials, telephone handset amplifiers, assis-tive listening devices, assistive listening systems, telephones compatible with hearing aids, closed caption decoders, open and closed captioning, telecommunication devices for deaf persons (TDD’s), videotext displays, or other effective methods of making aurally delivered materials available to individuals with hearing impairments;
"... ; and
“(4) Other similar services and actions.” (Énfasis suplido.)
Al interpretar el significado de la prohibición contra la dis-criminación y los medios requeridos para cumplir con ésta, el Reglamento elaboró sustancialmente lo provisto por ADA. Por ello, resulta necesario examinar el Reglamento para determi-nar si la entidad pública está cumpliendo con el requisito de no discriminar contra las personas con impedimentos. Las si-guientes partes del Reglamento, entre otras, son pertinentes para evaluar la situación de autos:
“Subpart B— General Requirements
“35.130 General prohibitions against discrimination.
“(a) No qualified individual with a disability shall, on the basis of disability, be excluded from participation in or be denied the benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by any public entity.
“(b)(1) A public entity, in providing any aid, benefit, or service, may not, directly or through contractual, licensing, or other arrangements, on the basis of disability—
“(i) ;
“(ii) Afford a qualified individual with a disability an opportunity to participate in or benefit from the aid, benefit, or service that is not equal to that afforded others;
“(vii) Otherwise limit a qualified individual with a disability in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service.
“(2) ....
“(7) A public entity shall make reasonable modifications in policies, practices, or procedures when the modifications are necessary to avoid discrimination on the basis of disability, *471unless the public entity can demonstrate that making the modifications would fundamentally alter the nature of the service, program, or activity. (Énfasis suplido).
“(8) A public entity shall not impose or apply eligibility criteria that screen out or tend to screen out an individual with a disability or any class of individuals with disabilities from fully and equally enjoying any service, program, or activity, unless such criteria can be shown to be necessary for the provision of the service, program, or activity being offered.
“Subpart E— Communications
“35.160 General.
“(a) A public entity shall take appropriate steps to ensure that communications with applicants, participants, and members of the public with disabilities are as effective as communications with others.
“(b)(1) A public entity shall furnish appropriate auxiliary aids and services where necessary to afford an individual with a disability an equal opportunity to participate in, and enjoy the benefits of, a service, program, or activity conducted by a public entity.7 (Énfasis suplido.)
“(2) In determining what type of auxiliary aid and service is necessary, a public entity shall give primary consideration to the requests of the individual with disabilities.
*472“35.164 Duties.
“This subpart does not require a public entity to take any action that it can demonstrate would result in a fundamental alteration in the nature of a service, program, or activity or in undue financial and administrative burdens. In those circumstances where personnel of the public entity believe that the proposed action would fundamentally alter the service, program, or activity or would result in undue financial and administrative burdens, a public entity has the burden of proving that compliance with this subpart would result in such alteration or burdens. The decision that compliance would result in such alteration or burdens must be made by the head of the public entity or his or her designee after considering all resources available for use in the funding and operation of the service, program, or activity and must be accompanied by a written statement of the reasons for reaching that conclusion. If an action required to comply with this subpart would result in such an alteration or such burdens, a public entity shall take any other action that would not result in such an alteration or such burdens but would nevertheless ensure that, to the maximum extent possible, individuals with disabilities receive the benefits or services provided by the public entity.” (Enfasis suplido.)
En resumen, el Subcapítulo II de ADA y el Reglamento, in-cluyen en la definición de “qualified individual with a disability” a aquella persona que, si se le suplen los equipos de ayuda auxiliares, puede participar en igualdad de condiciones en los servicios que provee una entidad gubernamental. Si dicho individuo solicita que se le provea un acomodo razonable, la entidad gubernamental viene obligada a proveérselo, prefe-riblemente mediante el tipo de acomodo solicitado por el individuo.
La entidad gubernamental no tiene que proveer el acomodo solicitado si proveerlo conllevaría una alteración de la natura-leza fundamental del servicio provisto o conllevaría un “undue financial or administrative burden”. La decisión ha de ser he-cha por el jefe de la entidad gubernamental, o por la persona designada por éste, y ha de estar acompañada de una comu-nicación escrita donde exponga dichos hechos. En tales casos, la entidad gubernamental ha de proveer el mejor acomodo po-sible, que no altere la naturaleza fundamental del servicio o cause una carga financiera desmedida.
c
Por disposición expresa de la Ley ADA, ésta rige en Puerto Rico y es de aplicación al gobierno de Puerto Rico y sus instru-*473mentalidades, incluyendo a la Oficina de Administración de los Tribunales. En lo que concierne al caso de autos, el Subca-pítulo II y su reglamento, titulado “Nondiscrimination on the Basis of Disability in State and Local Government Services”8, requieren que las entidades gubernamentales no excluyan a las personas con impedimentos físicos de participar o recibir sus servicios. De aquí surge la obligación de proveer un aco-modo razonable a éstas, de manera que puedan participar y recibir los servicios que se proveen.
Desde el comienzo del litigio, en el párrafo veinte (20) de la contestación a la demanda, el Dr. Badillo Santiago indicó su impedimento auditivo. Al inicio de la vista evidenciaría éste volvió a traer a la atención del tribunal su impedimento audi-tivo e indicó que “quedaría de parte de la corte proveerle un sistema de rayos infrarrojos con un ‘transmitter’ ”9.
En caso que existiese cualquier duda sobre la existencia o gravedad de su impedimento, el informe del examen audioló-gico estableció definitivamente que, aún utilizando su otoam-plífono y lectura de labios, lo más lejos que el Dr. Badillo Santiago podía discernir lo hablado era a cuatro (4) pies de distancia.
El primer día de la vista el juez aceptó la existencia del impedimento auditivo. Éste expresó, dos veces, que el Dr. Ba-dillo Santiago tenía dificultad para escuchar y ordenó que el abogado que lo interrogaba lo hiciese desde el podio, sin mo-verse del sitio, hablando en forma clara y en volumen alto.
Ahora bien, el Dr. Badillo Santiago había expresado su in-terés de poder seguir el interrogatorio de los otros testigos, lo cual incluye poder oír las preguntas, las respuestas de los tes-tigos y los comentarios de los otros abogados y del juez. Ello requería que se le proveyese la utilización de equipos de ayuda auxiliares (“auxiliary aids”), como los solicitados.10 Además, su participación completa requería el poder comunicarse en forma efectiva con su abogado durante el transcurso del juicio, para así poder ayudar en la presentación de su caso.
El Dr. Badillo Santiago expresó claramente que el acomodo que le fue provisto no le permitía seguir el interrogatorio de *474los otros testigos. Además, los arreglos que sugirió y proveyó el juez no le permitían estar sentado al lado de sus abogados y así cooperar en la presentación de su caso.
El acomodo ofrecido al Dr. Badillo Santiago fue claramente inadecuado. Dada la limitación de su percepción auditiva a la distancia de cuatro (4) pies, aún en comunicación cara a cara, a éste le era imposible seguir los interrogatorios. El arreglo propuesto por el tribunal el tercer día tampoco solucionaba la situación, ni constituyó un acomodo razonable. Debido a la localización física en la sala del tribunal de los testigos, el abogado que interroga y el abogado de la parte contraria, así como el juez, era físicamente imposible para el Dr. Badillo Santiago estar simultáneamente, a cuatro pies de distancia y cara a cara con cada uno de ellos, para escuchar lo dicho por éstos. El acomodo provisto fue insuficiente, pues éste hubiese tenido que moverse continuamente en la silla de ruedas, de un lado hacia otro para poder escuchar lo que los abogados, el juez y los testigos decían, sobre todo en un escenario donde el diálogo se lleva a cabo con mucha fluidez y rapidez. También, ello requería que tuviese la habilidad inconcebible de predecir quién era el próximo que haría uso de la palabra, para así colocarse cara a cara y escucharlo. Basta tomar conocimiento judicial de la ubicación del personal en la sala del tribunal, para comprender que este acomodo era logísticamente inefi-caz, además de ser gravoso para el apelante, quien era una persona de edad avanzada, o para cualquier otra en condicio-nes similares.
Cabe señalar, que fue un error de sano juicio del juez que presidió la vista decidir continuar los procedimientos judicia-les bajo las circunstancias expuestas. Ante el reclamo genuino del apelante, al cual tenía pleno derecho, el juez debió parali-zar los procedimientos para solicitar que la Oficina de Admi-nistración de los Tribunales (OAT) le proveyese los “auxiliary aids” necesarios, según descritos en 28 CFR sec. 35.104. De esta manera se le hubiese brindado la oportunidad a la OAT de cumplir con su deber afirmativo de proveer igualdad de acceso al apelante. También, si no contaba con los recursos o resultaba muy oneroso proveer el acomodo solicitado, dene-garlo exponiendo sus fundamentos.
Es evidente que el juez trató de la mejor buena fe de reme-diar o resolver la situación planteada ante su consideración con los recursos que tenía en ese momento disponibles. Tam-bién, no perdemos de vista de que se trataba de una situación novel suscitada en nuestra jurisdicción, aunque reconocemos que la Ley ADA y su reglamentación llevan más de ocho años de vigencia. Como expresamos anteriormente, tan pronto sur-gió la petición del Dr. Badillo Santiago, lo procedente era pa-ralizar los procedimientos judiciales y requerir de las autori-*475dades pertinentes de la OAT que evaluasen la misma. Después de todo, no le corresponde al juez que preside una vista, ni está dentro de su competencia, proveer el equipo so-licitado por el Dr. Badillo Santiago. Es fúnción de los adminis-tradores de la OAT realizar las gestiones para adquirir y pro-veer el equipo que sea necesario para cumplir con las disposiciones de la Ley ADA.
En resumen, concluimos que el acomodo ofrecido no fue razonable. Es evidente que el Dr. Badillo Santiago, mediante la utilización de los “auxiliary aids”, descritos en 28 CFR see. 35.104 como “assistive listening devices o [sic] assistive listening systems”, hubiese podido participar, como todo litigante, en igualdad de condiciones, en los procedimientos judiciales que se condujeron ante el tribunal.
Se cometió el primer error señalado, por lo que procede la revocación de la sentencia.
Finalmente, el caso de marras debe servir para reflexionar y crear consciencia en todos nosotros, los jueces, los administra-dores y el personal de la OAT, sobre la necesidad imprescindi-ble de atender y resolver con prontitud y adecuacidad los re-clamos legítimos de las personas con impedimentos físicos que acuden a la Rama Judicial. Estimamos que resulta altamente deseable que se establezcan unas normas o procedimientos ad-ministrativos adecuados y efectivos para responder a solicitu-des de esta naturaleza, y se oriente sobre éstos a todo el personal, incluyendo a los jueces. Ciertamente, ésta no será la primera ni la última vez que nos confrontemos con situaciones iguales o similares.
D
En atención a lo antes discutido, se deja sin efecto la sen-tencia apelada y se ordena la celebración de un nuevo juicio. La Oficina de Administración de los Tribunales evaluará la petición del Dr. Badillo Santiago y le proveerá el acomodo ra-zonable solicitado, salvo que tenga razones válidas para dene-garlo, conforme la reglamentación aplicable.
Notifíquese con copia a las partes y a la Directora Adminis-trativa de los Tribunales.
Así lo pronunció y manda el Tribunal y lo certifica la Secre-taria General.
La Jueza Cotto Vives disiente mediante opinión escrita.
[Fdo.] Aida Ileana Oquendo Graulau Secretaria General
(Énfasis suplido y en el original.) Apéndice, págs. 2-24.
Concluimos que la anterior sentencia emitida por el Tri*476bunal de Circuito de Apelaciones en el presente caso es justa y correcta en derecho, por lo que suscribimos su con-tenido en todos sus extremos y disentimos de lo actuado por la Mayoría al revocarla. Entendemos que la norma ju-risprudencial formulada por ésta es contraria a los dere-chos dispuestos a favor de las personas impedidas, por vir-tud de la política pública formulada por el Congreso de Estados Unidos en el estatuto conocido como American with Disabilities Act of 1990. Atenta, además, contra la dignidad humana de este tipo de personas impedidas y es violatorio de su derecho a un debido proceso de ley, según la Constitución de Estados Unidos y la de Puerto Rico.

 El Dr. Badillo Santiago presentó ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico una demanda civil contra varios funcionarios del Estado Libre Asociado de Puerto Rico, caso Núm. 98-1993(SEC), en la cual alega se violaron sus derechos bajo el Americans with Disabilites (sic) Act, supra, dado que no se le proveyó el acomodo razonable aquí concernido.


 En esta ocasión, lo que proveyó el tribunal a quo al Dr. Badillo Santiago fue una silla con ruedas para que se pudiese mover de un lado hacia otro de la sala.


 42 U.S.C.A. 12102(3) provee:
“The term ‘State’ means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico,...” (Énfasis suplido.)


 El Subcapítulo I, en 42 U.S.C.A. 12111(8), provee otra definición de “qualified individual with a disability”, a aplicarse a las situaciones relacio-nadas a empleo.


 Entre otros, el Departamento de Justicia Federal proveyó el siguiente comentario respecto a la Regla 28 CFR 35.160:
“Section 35.160 requires the public entity to take such steps as may be necessary to ensure that communications with applicants, participants, and members of the public with disabilities are as effective as communications with others.
“Paragraph (b)(1) requires the public entity to furnish appropriate auxiliary aids and services when necessary to afford an individual with a disability an equal opportunity to participate in, and enjoy the benefits of, the public entity’s service, program, or activity. The public entity must provide an opportunity for individuals with disabilities to request the auxiliary aids and services of their choice. This expressed choice shall be given primary consideration by the public entity (87 35.160(b)(2)). The public entity shall honor the choice unless it can demonstrate that another effective means of communication exists or that use of the means chosen would not be required under 87 35.164.
“Deference to the request of the individual with a disability is desirable because of the range of disabilities, the variety of auxiliary aids and services, and different circumstances requiring effective communication. For instance, some courtrooms are now equipped for ‘computer-assisted transcripts,’ which allow virtually instantaneous transcripts of courtroom argument and testimony to appear on displays. Such a system might be an effective auxiliary aid or service for a person who is deaf or has a hearing loss who uses speech to communicate, but may be useless for someone who uses sign language.


 28 CFR Part 35.


 Aparentemente, el Dr. Badillo Santiago poseía audífonos con recibidor de señal infrarroja que había utilizado en los tribunales del estado de la Florida.


 El equipo solicitado consistía de una unidad capaz de conectarse a la señal que proviene de los micrófonos y se graba en cinta magnetofónica en la sala de vistas. La misma sería transmitida utilizando luz infrarroja u ondas de radio. Esta sería recibida por otra unidad, consistente de una combinación de recibidor y audífonos, la cual es utilizada por la persona con el impedi-mento auditivo. Esta última es similar a la utilizada por una persona con audición normal, conocida como un audífono inalámbrico. Apéndice, pógs. 2-24.